UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1287


In Re:   HERBERT COUNCIL,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:92-cr-00097-GCM-20)


Submitted:   September 29, 2009             Decided:   December 9, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Herbert Council, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Herbert Council petitions for a writ of mandamus based

on undue delay by the district court in acting upon his motion

for reduction of sentence, 28 U.S.C. § 3582 (2006).             Our review

of the district court’s docket reveals that the district court

entered a final order on March 3, 2009, denying Council’s § 3582

motion.   In   light   of   the   court’s   action,    we    deny   as   moot

Council’s petition for writ of mandamus.              We grant Council’s

motion to proceed in forma pauperis and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                    2